                Case 3:18-cv-01587-JD Document 104-1 Filed 06/27/19 Page 1 of 5




 1
                              UNITED STATES DISTRICT COURT
 2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
 3
 4   FARANGIS EMAMI, et al.,                         Case No. 3:18-cv-01587-JD

 5                     Plaintiffs,
                                                     DECLARATION OF SIRINE SHEBAYA IN
 6         v.                                        SUPPORT OF PLAINTIFFS’ OPPOSITION
                                                     TO DEFENDANTS’ MOTION TO DISMISS
 7
     KIRSTJEN NIELSEN, et al.,                       OR, ALTERNATIVELY, FOR SUMMARY
 8                                                   JUDGMENT
                       Defendants.
 9                                                   Judge: Hon. James Donato
                                                     Hearing: July 25, 2019, 10 a.m.
10                                                   Place: San Francisco U.S. Courthouse,
                                                            Courtroom 11, 19th Floor
11
12

13   I, Sirine Shebaya, declare as follows:
14   1.     Attached hereto as Exhibit 1 is a true and correct copy of a declaration submitted by
15   Mahsa Khanbabai, Esq., an immigration attorney with extensive experience representing
16   individuals seeking waivers under Presidential Proclamation 9645.
17   2.     Attached hereto as Exhibit 2 is a true and correct copy of a declaration submitted by three
18   former consular officers who worked for the U.S. Department of State.
19   3.     Attached hereto as Exhibit 3 is a true and correct copy of an Email sent on September 25,
20   2017, between U.S. Department of Homeland Security officials discussing the circulation to
21   visa-issuing posts of guidance pertaining to Presidential Proclamation 9645. Plaintiffs’ counsel
22   obtained this document through FOIA in a U.S. Department of Homeland Security production
23   dated May 7, 2019.
24   4.     Attached hereto as Exhibit 4 is a true and correct copy of an Email sent on September 25,
25   2017, between U.S. Department of Homeland Security officials, sharing talking points for
26   Presidential Proclamation 9645 and noting that questions regarding the Proclamation “will flow
27
28    Declaration of Sirine Shebaya
      Case No. 3:18-CV-01587 - 1
             Case 3:18-cv-01587-JD Document 104-1 Filed 06/27/19 Page 2 of 5




 1   to DHS at post.” Plaintiffs’ counsel obtained this document through FOIA in a U.S. Department
 2   of Homeland Security production dated May 7, 2019.
 3   5.     Attached hereto as Exhibit 5 is a true and correct copy of a U.S. Department of Homeland
 4   Security memorandum dated December 7, 2017, addressed to the Secretary for Homeland
 5   Security. Plaintiffs’ counsel obtained this document through FOIA in a U.S. Department of
 6   Homeland Security production dated May 7, 2019.
 7   6.     Attached hereto as Exhibit 6 is a true and correct copy of an Email sent on November 20,
 8   2017, between U.S. Department of Homeland Security officials, detailing the Department’s
 9   “Implementation Plan” for Executive Order 13780. Plaintiffs’ counsel obtained this document
10   through FOIA in a U.S. Department of Homeland Security production dated May 7, 2019.
11   7.     Attached hereto as Exhibit 7 is a true and correct copy of undated U.S. Department of
12   Homeland Security documents regarding Presidential Proclamation 9645, including an FAQ list
13   and a document titled “New Baseline for Information Sharing to Support Visa and Immigration
14   Vetting Determinations.” Plaintiffs’ counsel obtained this document through FOIA in a U.S.
15   Department of Homeland Security production dated May 7, 2019.
16   8.     Attached hereto as Exhibit 8 is a true and correct copy of a U.S. Customs and Border
17   Protection memorandum and muster dated December 10, 2018 and December 7, 2017,
18   respectively, regarding guidance as to the implementation of Presidential Proclamation 9645.
19   Plaintiffs’ counsel obtained this document through FOIA in a U.S. Customs and Border
20   Protection production dated February 1, 2019.
21   9.     Attached hereto as Exhibit 9 is a true and correct copy of an Email sent on January 3,
22   2018, between U.S. Immigration and Citizenship Services officials, distributing screening
23   questions for applicants pursuant to Executive Order 13870. Plaintiffs’ counsel obtained this
24   document through FOIA in a U.S. Immigration and Citizenship Services production dated May
25   13, 2019.
26   10.    Attached hereto as Exhibit 10 is a true and correct copy of an undated U.S. Department of
27   State All Diplomatic and Consular Posts cable providing guidance to visa-issuing posts regarding
28    Declaration of Sirine Shebaya
      Case No. 3:18-CV-01587 - 2
              Case 3:18-cv-01587-JD Document 104-1 Filed 06/27/19 Page 3 of 5




 1   the implementation of Presidential Proclamation 9645. Plaintiffs’ counsel obtained this
 2   document through FOIA in a U.S. Department of State production dated November 21, 2018.
 3   11.     Attached hereto as Exhibit 11 is a true and correct copy of an Email sent on December
 4   11, 2017, between U.S. Department of State officials, providing guidance as to how consular
 5   officers may seek approval for waivers under Presidential Proclamation 9645. Plaintiffs’ counsel
 6   obtained this document through FOIA in a U.S. Department of State production dated March 25,
 7   2019.
 8   12.     Attached hereto as Exhibit 12 is a true and correct copy of a report dated January 12,
 9   2018, described as a “Monthly Report on Implementation of Waiver Procedure Under
10   Presidential Proclamation 9645.” Plaintiffs’ counsel obtained this document through FOIA in a
11   U.S. Department of State production dated March 25, 2019.
12   13.     Attached hereto as Exhibit 13 is a true and correct copy of an Email sent on March 15,
13   2018, between U.S. Department of State officials, regarding the second monthly report on the
14   implementation of Presidential Proclamation 9645. Plaintiffs’ counsel obtained this document
15   through FOIA in a U.S. Department of State production dated April 29, 2019.
16   14.     Attached hereto as Exhibit 14 is a true and correct copy of an Email sent on May 3, 2018,
17   between U.S. Department of State officials, regarding a request for the expedited processing of a
18   waiver case under Presidential Proclamation 9645. Plaintiffs’ counsel obtained this document
19   through FOIA in the U.S. Department of State’s February 25, 2019 production.
20   15.     Attached hereto as Exhibit 15 is a true and correct copy of an Email sent on May 21,
21   2018, between U.S. Department of State officials, regarding a request for an expedited Security
22   Advisory Opinion. Plaintiffs’ counsel obtained this document through FOIA in a U.S.
23   Department of State production dated November 21, 2018.
24   16.     Attached hereto as Exhibit 16 is a true and correct copy of Emails sent on December 20,
25   2017, between U.S. Department of State officials, regarding requests for waiver approval under
26   Presidential Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a
27   U.S. Department of State production dated October 24, 2018.
28    Declaration of Sirine Shebaya
      Case No. 3:18-CV-01587 - 3
             Case 3:18-cv-01587-JD Document 104-1 Filed 06/27/19 Page 4 of 5




 1   17.    Attached hereto as Exhibit 17 is a true and correct copy of Emails sent on May 21, 2018
 2   between U.S. Department of State officials, regarding requests for waiver approval under
 3   Presidential Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a
 4   U.S. Department of State production dated October 24, 2018.
 5   18.    Attached hereto as Exhibit 18 is a true and correct copy of Emails sent between February
 6   9, 2018 and February 12, 2018, regarding requests for waiver approval under Presidential
 7   Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a U.S.
 8   Department of State production dated November 21, 2018.
 9   19.    Attached hereto as Exhibit 19 is a true and correct copy of an Email sent on June 4, 2018,
10   between U.S. Department of State officials, regarding guidance for waivers under Presidential
11   Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a U.S.
12   Department of State production dated February 25, 2019.
13   20.    Attached hereto as Exhibit 20 is a true and correct copy of an Email sent on October 13,
14   2017, between U.S. Department of State officials, regarding draft guidance for waivers under
15   Presidential Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a
16   U.S. Department of State production dated October 24, 2018.
17   21.    Attached hereto as Exhibit 21 is a true and correct copy of an Email sent on May 31,
18   2018, between U.S. Department of State officials, regarding a request for an expected Security
19   Advisory Opinion. Plaintiffs’ counsel obtained this document through FOIA in a U.S.
20   Department of State production dated November 21, 2018.
21   22.    Attached hereto as Exhibit 22 is a true and correct copy of U.S. Department of State cable
22   17 STATE 97682, providing “general information on the implementation” of Presidential
23   Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a U.S.
24   Department of State production dated October 24, 2018.
25   23.    Attached hereto as Exhibit 23 is a true and correct copy of U.S. Department of State cable
26   17 STATE 97682, providing “general information on the implementation” of Presidential
27
28    Declaration of Sirine Shebaya
      Case No. 3:18-CV-01587 - 4
              Case 3:18-cv-01587-JD Document 104-1 Filed 06/27/19 Page 5 of 5




 1   Proclamation 9645. Plaintiffs’ counsel obtained this document through FOIA in a U.S.
 2   Department of State production dated November 21, 2018.
 3   24.    Attached hereto as Exhibit 24 is a true and correct copy of a U.S. Department of State
 4   cable dated April 11, 2018, described as “April 10 Presidential Proclamation: Implementation
 5   Guidance and Discontinuance of Travel Restrictions for Nationals of Chad.” Plaintiffs’ counsel
 6   obtained this document through FOIA in a U.S. Department of State production dated October
 7   24, 2018.
 8   25.    Attached hereto as Exhibit 25 is a true and correct copy of a declaration submitted by
 9   Rachel Zoghlin, Esq., prior counsel for Plaintiff Mr. Mohamad Abdul Hadi Hamami.
10   I declare under penalty of perjury and under the laws of the United States that the foregoing is
11   true and correct to the best of my knowledge and belief.
12

13    DATED: June 27, 2019                         /s/ Sirine Shebaya
             Washington, DC                        Sirine Shebaya (pro hac vice)
14
                                                   MUSLIM ADVOCATES
15                                                 P.O. Box 34440
                                                   Washington, DC 20043
16                                                 Telephone: (202) 897-2622
                                                   Facsimile: (202) 508-1007
17                                                 sirine@muslimadvocates.org
18
                                                   Attorney for Plaintiffs
19
20

21
22

23

24
25

26

27
28    Declaration of Sirine Shebaya
      Case No. 3:18-CV-01587 - 5
